Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-17-2009

USA v. Ty Huffnagle
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1721




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Ty Huffnagle" (2009). 2009 Decisions. Paper 1862.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1862


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                     NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                              No. 08-1721
                              __________

                    UNITED STATES OF AMERICA

                                    v.

                           TY HUFFNAGLE,
                                      Appellant.

                              __________

                    On Appeal from the District Court
                 for the Western District of Pennsylvania
                          (No. 3-06-cr-00021-001)
                 District Judge: Honorable Kim R. Gibson

                               __________

               Submitted Under Third Circuit L.A.R. 34.1(a)
                            October 1, 2008

      Before: FISHER, CHAGARES, and HARDIMAN, Circuit Judges.

                               _________

                        (Filed: February 17, 2009)
                                _________


                       OPINION OF THE COURT
                            __________




CHAGARES, Circuit Judge.
       Defendant Ty Huffnagle appeals from the District Court’s decision to

impose a 24 month prison sentence for violation of his federal supervised release

to run consecutive to his state parole violation sentence. We will affirm the

District Court’s sentence.

                                          I.

       As we write mainly for the parties, we only briefly recite the facts. On

August 20, 1998, Huffnagle was sentenced to two concurrent terms of 64 months

imprisonment with a consecutive 36 months of supervised release after pleading

guilty to possession of an unregistered firearm and unlawful making of a weapon

subject to the National Firearms Act. 26 U.S.C. § 5861(d), (f). A condition of

Huffnagle’s supervised release was that he not possess a firearm. Appendix (App.)

26. While under the supervision of the United States Probation Office, Huffnagle

was arrested after a dispute with his girlfriend. Huffnagle’s girlfriend gave the

police consent to search their home, where the police discovered shotgun shells

and a sawed off .12 gauge shotgun in the rafters in the basement.

       On October 24, 2006, in state court, Huffnagle was sentenced to 11½

months to 23 months imprisonment after pleading guilty to the prohibited

offensive weapons charge. At the subsequent federal parole revocation hearing, a

Magistrate Judge found that, by a preponderance of the evidence, there was “ample

proof” of the Grade A violation that a former convict should not possess a firearm,

of the Grade B violation for a violation of state criminal law, and of the Grade C

                                          2
violation for associating with a convicted felon and possessing a dangerous

weapon. App. 14. The maximum time that Huffnagle could serve, however, was

24 months because his original firearms offense was a Class C felony. App. 14-

15; 18 U.S.C. § 3583(e)(3); U.S.S.G. § 7B1.4(a). The Magistrate Judge

recommended to the District Court that Huffnagle should receive the maximum

sentence of 24 months and that it should be served consecutive to any other state

sentence. App. 15. The District Court agreed, revoking Huffnagle’s supervised

release and sentencing him to 24 months imprisonment, to run consecutive to his

state parole violation sentence. Huffnagle now appeals.

                                           II.

       The District Court had jurisdiction pursuant to 18 U.S.C. § 3231. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We review both the District Court’s

sentence and its imposition of a concurrent or consecutive sentence for an abuse of

discretion. Gall v. United States, 128 S. Ct. 586, 597 (2007); United States v.

Swan, 275 F.3d 272, 275 (3d Cir. 2002).

       In reviewing Huffnagle’s sentence, first, we must determine that the District

Court “committed no significant procedural error,” such as “failing to consider the

§ 3553(a) factors. . . or failing to adequately explain the chosen sentence. . . .”

Gall, 128 S. Ct. at 597; see United States v. Smalley, 517 F.3d 208, 214 (3d Cir.

2008). If the District Court’s decision is procedurally sound, we then review the

sentence for substantive reasonableness under an abuse of discretion standard,


                                           3
“taking into account the totality of the circumstances.” Gall, 128 S.Ct. at 197; see

Smalley, 317 F.3d at 214.

       In reviewing the sentence imposed by the District Court, while we “do not

seek to second guess,” we nevertheless must assure ourselves that the district court

has given us an “explanation. . . sufficient for us to see that the particular

circumstances of the case have been given meaningful consideration within the

parameters of § 3553(a),” United States v. Levinson, 543 F.3d 190, 196 (3d Cir.

2008), and that the District Court made an “individualized assessment based on the

facts presented.” Gall, 128 S. Ct. at 597; Levinson, 543 F.3d at 196. In addition,

“[t]he sentencing judge should set forth enough to satisfy the appellate court that

he has considered the parties’ arguments and has a reasoned basis for exercising

his own legal decisionmaking authority.” Rita v. United States, 127 S. Ct. 2456,

2468 (2007).

                                          III.

       Huffnagle presents two arguments on appeal. First, he argues that the District

Court erred because it “fail[ed] to explain or recite why a 24 month sentence is more

appropriate or necessary than a 12 or 18 month sentence” when the gun that was

recovered was removed from the scene of his arrest. Appellant Br. at 10-12. Second,

Huffnagle argues that the District Court failed to explain why a consecutive sentence

was “reasonable or not greater than necessary” under the circumstances of the case

where Huffnagle did not actually use the gun. Appellant Br. at 12-13.


                                             4
       We find that the District Court’s decision was procedurally reasonable. The

Court adequately addressed the § 3553(a) factors, and Huffnagle generally does not

contest this conclusion. Huffnagle’s main objection is that the District Court did not

specifically make findings that a lesser sentence would have sufficed given that the

gun was not at the scene of the crime. However, the District Court did explain, for

instance, that “the statutory maximum sentence is reasonable in this case and is

warranted in light of [Huffnagle’s] continued failure to prevent involvement with

firearms.” App. 164. See also App. 162 (explaining that Huffnagle’s “highest grade

violation conduct was similar to his original federal violation conduct in 1998 and was

a very serious offense, as is possession of a firearm not only illegal in that he is a

felon, but firearms are instruments of violence.”); App. 163 (explaining that Huffnagle

knew he was under supervision from both the federal and state levels, and that he

“was aware that he was a convicted felon, [and] that having such status prohibits his

possession of a firearm. . .”); id. (stating that Huffnagle “has failed to stay away from

firearms and his failure to comply with his term of supervised release warrants a new

term of imprisonment with no term of supervision to follow.”). 1 Thus, despite

Huffnagle’s arguments, we find that the sentence is procedurally reasonable. See

United States v. Dragon, 471 F.3d 501, 506 (3d Cir. 2006) (explaining that District



       1
         Furthermore, while 18 U.S.C. § 3553(c) requires a sentencing court to
“state in open court the reasons for its imposition of the particular sentence,” it
only requires the sentencing court to state the “reason for imposing a sentence at a
particular point within the range” if the sentence is more than 24 months.

                                             5
Judges are not “required. . . to routinely state that the sentence imposed is the

minimum sentence necessary. . . .”) (citation omitted).

        The District Court’s sentence in this case was also substantively reasonable.

The Court considered the § 3553(a) factors and made a determination that a 24-

month sentence was reasonable, because, among other considerations, the offense

at issue involved the possession of a gun that Huffnagle knew he was not permitted

to have. App. 162-164. The District Court clearly took into account the

circumstances of the case when, for instance, it found that “the defendant’s highest

grade violation conduct [in the instant case] was similar to his original federal

violation in 1998 and was a very serious offense . . . .” App. 162. Thus, we find

that the sentence was substantively reasonable.

        We further find that the District Court did not abuse its discretion when it

found that a consecutive, rather than a concurrent, sentence was appropriate in this

case. Huffnagle objects to the Court’s imposition of a consecutive sentence

because he did not actually use the firearm during the commission of the offense.

However, under 18 U.S.C. § 3584(a) and (b), the Court has discretion to determine

whether the sentences should run consecutively or concurrently, and should make

its decision in light of the § 3553(a) factors. See United States v. Dees, 467 F.3d
847, 851-52 (3d Cir. 2006) (“18 U.S.C. § 3584(a) controls and permits a district

court to impose consecutive terms of imprisonment upon revocation of supervised

release. . . .”).


                                           6
       Here, the District Court, as it was permitted to do, exercised its discretion to

have the sentences run consecutively. Indeed, as the Government aptly points out,

the District Court addressed this issue explicitly, explaining how the defendant

knew he was accountable to both Pennsylvania and the federal system, and was

subject to punishment under both. Government Br. at 22-23; App. 162-63. The

District Court also determined its sentence in light of the factors in 18 U.S.C. §

3553(a). The Court, therefore, properly made its decision as required under 18

U.S.C. § 3584.

                                          V.

       Accordingly, we will affirm the District Court’s judgment of sentence.




                                           7